PER CURIAM.
This case is governed by our case M-91, 238 So.2d 434, involving the same parties rendered by this court this day and pursuant to the law enunciated therein, the order appealed from is reversed as to the tool box and tools described therein, and said order is set aside as to the meat described in said information with directions to the trial court to hold a further evi-dentiary hearing to determine the legality of the search and seizure of said meat in the light of our case M-91 supra.
Reversed in part — remanded with directions.
JOHNSON, C. J., and WIGGINTON and SPECTOR, JJ., concur.